3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 6/11/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
In view of the applicant’s amendments, the previous objection to the drawings is hereby withdrawn.
Applicant’s arguments, see page 9, filed 6/11/2021, with respect to Claims 1-4, 6-15, 17, and 19-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-4, 6-15, 17, and 19-20 has been withdrawn. 
With respect to claim 5 and 16, the applicant has canceled herein without prejudice and incorporated their claim language into claims 1 and 10, respectively. Claims 21-23 are new. Claim 21 represents claim 14 written in independent form, while claims 22-23 represent claims 12-13, respectively, only based off claim 21 instead of claim 10. In addition, claim 8 is rewritten in independent form, while claim 19 is amended to correct a clerical error. Finally, the independent claims are clarified to address a drawing concern of the Office action.
In view of the amendments to incorporate the previously indicated allowable subject matter, the previous prior art rejection are hereby withdrawn.
Allowable Subject Matter
Claims 1-4, 6-15, and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method for inspection of a first insulated structure, the method comprising: acquiring, by an infrared camera, first thermograms of a first outer surface of the first insulated structure; determining, by a prediction circuit, a first wall thickness loss of a first defect in a first metal wall of the first insulated structure using the first thermograms, the first metal wall being underneath a first insulation layer of the first insulated structure, the first insulation layer corresponding to the first outer surface; and outputting, by the prediction circuit, the first wall thickness loss, wherein the prediction circuit is built from training data using a machine learning process, , and the method further comprises: determining, by a prediction circuit, a first size of the first defect using the first thermograms, the first size comprising one or more of a length, a width, and an area; and outputting, by the prediction circuit, the first size, wherein the at least three second defects have a corresponding at least three distinct known second sizes, the second sizes each comprising one or more of a length, a width, and an area (highlighted for emphasis).
Claims 2-4 and 6-7 depend upon that of Claim 1, and require all of the limitations of Claim 10, therefore Claims 2-4 and 6-7are considered as allowed. 
Regarding Claim 8, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method for inspection of a first insulated structure, the method comprising acquiring, by an infrared camera, first thermograms of a first outer surface of the first insulated structure; determining, by a prediction circuit, a first wall thickness loss of a first defect in a first metal wall of the first insulated structure using the first thermograms, the first metal wall being underneath a first insulation layer of the first insulated structure, the first insulation layer corresponding to the first outer surface; and outputting, by the prediction circuit, the first wall thickness loss, wherein the prediction circuit is built from training data using a machine learning process, the training data comprises second thermograms of a second outer surface of a second insulated structure having at least three distinct known second wall thickness losses of a corresponding at least three second defects in a second metal wall of the second insulated structure, the second metal being underneath a second insulation layer of the second insulated structure, the second insulation layer corresponding to the second outer surface, and the machine learning process comprises: applying, by a training circuit, filters to the second thermograms; determining, by the training circuit, wall thickness loss classifications of the at least three second defects based on output from the filters; and validating, by the training circuit, the wall thickness loss classifications using the known second wall thickness losses  (highlighted for emphasis).
Claim 9 depends upon that of Claim 8, and require all of the limitations of Claim 8, therefore Claim 9 is too considered as allowed. 
Regarding Claim 10, the references cited on PTO-892 form, alone or in combination form, fail to disclose a system for inspection of a first insulated structure, the system  the heat source being attached to the infrared camera (highlighted for emphasis).
Murphy et al. (US 2006/0114965 A1) discloses heating a surface prior to acquiring a thermogram but fails to disclose the heat source being attached to the infrared camera (see figure 4) and further is actually teaches nondestructive method for determining the sufficiency of bonding of a layer of a composite material during manufacture of the composite material, which is unrelated to the claimed invention.
Claims 11-15 and 17-20 depend upon that of Claim 10, and require all of the limitations of Claim 10, therefore Claims 11-15 and 17-20 are too considered as allowed. 
Regarding Claim 21, the references cited on PTO-892 form, alone or in combination form, fail to disclose a system for inspection of a first insulated structure, the system comprising: an infrared camera for acquiring first thermograms of a first outer surface of the first insulated structure; and a prediction circuit for determining a first wall thickness loss of a first defect in a first metal wall of the first insulated structure using the first thermograms, the first metal wall being underneath a first insulation layer of the first insulated structure, the first insulation layer corresponding to the first outer surface, and outputting the first wall thickness loss, wherein the prediction circuit is built from training data using a machine learning process, and the training data comprises second thermograms of a second outer surface of a second insulated structure having at least three distinct known second wall thickness losses of a corresponding at least three second defects in a second metal wall of the second insulated structure, the second metal being underneath a second insulation layer of the second insulated structure, the second insulation layer corresponding to the second outer surface, wherein the system further comprises gripper wheels for moving the infrared camera from a first location on the first outer surface corresponding to the first thermograms, to a second location on the first outer surface different from the first location, the gripper wheels being attached to the infrared camera and in adhesive contact with the first outer surface, wherein the infrared camera is further for acquiring third thermograms of the second location, and wherein the system further comprises: a sliding carrier for attaching the infrared camera to the gripper wheels; slide guides for guiding movement of the sliding carrier along the first outer surface in a circumferential or longitudinal direction; and suction pads for stabilizing the slide guides with respect to the first outer surface (highlighted for emphasis
Claims 22-23 depend upon that of Claim 21, and require all of the limitations of Claim 21, therefore Claims 22-23 are too considered as allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to using thermography to inspection corrosion under insulation on metallic surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858